Title: From Thomas Jefferson to Henry Voigt, 11 July 1806
From: Jefferson, Thomas
To: Voigt, Henry


                        
                            Sir
                            
                            Washington July 11. 06
                        
                        A friend of mine has requested of me to procure for him a plain, but good silver watch, with a second hand,
                            and the works capped to protect them from dust. I have no acquaintance in Philadelphia who can execute this commission so
                            understandingly as yourself, and on the ground of former acquaintance I take the liberty of asking this favor of you. I
                            think that for common purposes the excentric second hand is best, because it does not add a single wheel to the works and
                            leaves the watch more easy to repair by country workmen. my friend does not wish her to cost more than 70. Dollars, & as
                            much less as will procure a good one. if this can be promptly procured, any letter from Philadelphia informing me of it,
                            & of the price, if not later than the 17th. inst. will find me here, & I will remit the money by return of post. if
                            later than the 17th. I must ask the favor of you to address the information to mr John Barnes of Georgetown who does my
                            pecuniary business in my absence & he will immediately remit it. in the mean time the watch may remain with you until
                            some person can be found coming here who will bring it in his pocket & deliver it to me if here, or to mr Barnes in my
                            absence. I hope I do not presume too much on your friendship in asking this favor of you in behalf of my friend, & I
                            pray you to accept my salutations & assurances of great esteem.
                        
                            Th: Jefferson
                            
                        
                    